DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20, 9/18/20 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 16, 20, 22-26, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2504942 A1 (as disclosed in the IDS), herein Airbiquity.


As to claim 1, Airbiquity teaches a method for wireless communications at a wireless device (Airbiquity, Pg 9 [0036], a method for wireless telecommunications at an IBS modem device), comprising: 
operating in a first mode in a wireless network over a radio frequency spectrum band (Airbiquity, [0023] the IBS operates packet data over a wireless voice channel); 
receiving a signal indicating that a value of the radio frequency spectrum band has satisfied a threshold value (Airbiquity, [0028] Pg 6, a control signal 17 indicates that the amount of errors (value) in the wireless channel has met a threshold); and 
(Airbiquity, [0028] Pg 6, switching, based on the threshold being met, to a different modulation scheme), wherein a first length of a first synchronization signal block associated with the first mode is shorter than a second length of a second synchronization signal block associated with the second mode (Airbiquity, [0026][0028] the synchronization pattern (synchronization signal) length is greater with the second modulation scheme) .

As to claim 7, Airbiquity teaches further comprising: transmitting an indication to one or more other wireless devices that the wireless device has switched to the second mode (Airbiquity, [0043], the device transmits a signal to the receiving device to switch modulation schemes).

As to claim 8, Airbiquity teaches further comprising: decoding the signal to determine that the value has surpassed the threshold value (Airbiquity, [0028] Pg 6, the control signal is read to (decode) that the amount of errors (value) in the wireless channel has met a threshold).

As to claim 9, Airbiquity teaches wherein the signal comprises at least one of an in-band signal (Airbiquity, [0023], in band signal modem)

As to claim 10, Airbiquity teaches wherein a first length of a first reference signal associated with the first mode is shorter than a second length of a second reference signal associated with the second mode (Airbiquity, [0028] [0026], the synchronization pattern is reference signal for the device. the synchronization pattern (synchronization signal) length is greater with the second modulation scheme) .

As to claim 11, Airbiquity teaches wherein a first modulation and coding scheme (MCS) associated with the first mode is higher than a second MCS associated with the second pathloss mode (Airbiquity, [0026], the modulation and vocoding algorithms (schemes) are higher and lower performance).


As to claim 16, Airbiquity teaches an apparatus for wireless communications at a wireless device (Airbiquity, Pg 9 [0036], an IBS modem device for wireless telecommunications), comprising: a processor, a memory coupled to the processor, the processor and memory configured (Airbiquity, [0074-0077], hardware and software) to: operate in a first mode in a wireless network over a radio frequency (Airbiquity, [0023] the IBS operates packet data over a wireless voice channel)
receive a signal indicating that a value of the radio frequency spectrum band has satisfied a threshold value (Airbiquity, [0028] Pg 6, a control signal 17 indicates that the amount of errors (value) in the wireless channel has met a threshold); and 
switch, based at least in part on the signal indicating that the value has satisfied the threshold value, from the first mode to a second mode for wireless communications in the wireless network (Airbiquity, [0028] Pg 6, switching, based on the threshold being met, to a different modulation scheme), wherein a first length of a first synchronization signal block associated with the first mode is shorter than a second length of a second synchronization signal block associated with the second mode (Airbiquity, [0026][0028] the synchronization pattern (synchronization signal) length is greater with the second modulation scheme) .

As to claim 20, Airbiquity teaches wherein the value comprises a pathloss value and the threshold value comprises a threshold pathloss value (Airbiquity, [0028], errors from false or missed detections on the receive side (path loss). The threshold is for errors (loss) being reached).

As to claim 22, Airbiquity teaches wherein the processor and memory are configured to: transmit an indication to one or more other wireless devices that the wireless device has switched to the second mode (Airbiquity, [0043], the device transmits a signal to the receiving device to switch modulation schemes)..

As to claim 23, Airbiquity teaches wherein the processor and memory are configured to: decode the signal to determine that the value has surpassed the threshold value (Airbiquity, [0028] Pg 6, the control signal is read to (decode) that the amount of errors (value) in the wireless channel has met a threshold).

As to claim 24, Airbiquity teaches wherein the signal comprises at least one of an in-band signal (Airbiquity, [0023], in band signal modem)

As to claim 25, Airbiquity teaches wherein a first length of a first reference signal associated with the first mode is shorter than a second length of a second reference signal associated with the second mode (Airbiquity, [0028] [0026], the synchronization pattern is reference signal for the device. the synchronization pattern (synchronization signal) length is greater with the second modulation scheme).

As to claim 26, Airbiquity teaches wherein a first modulation and coding scheme (MCS) associated with the first mode is higher than a second MCS associated with the second pathloss mode (Airbiquity, [0026], the modulation and vocoding algorithms (schemes) are higher and lower performance)..

As to claim 29, Airbiquity teaches an apparatus for wireless communications at a wireless device (Airbiquity, Pg 9 [0036], an IBS modem device for wireless telecommunications), comprising: means for (Airbiquity, [0023] the IBS operates packet data over a wireless voice channel); means for receiving a signal indicating that a value of the radio frequency 6 spectrum band has satisfied a threshold value (Airbiquity, [0028] Pg 6, a control signal 17 indicates that the amount of errors (value) in the wireless channel has met a threshold); and means for switching, based at least in part on the signal indicating that the value has satisfied the threshold value, from the first mode to a second mode for wireless communications in the wireless network (Airbiquity, [0028] Pg 6, switching, based on the threshold being met, to a different modulation scheme), wherein a first length of a first synchronization signal block associated with the first mode is shorter than a second length of a second synchronization signal block associated with the second mode (Airbiquity, [0026][0028] the synchronization pattern (synchronization signal) length is greater with the second modulation scheme).

As to claim 30, Airbiquity teaches a non-transitory computer-readable medium storing code (Airbiquity, [0074-0077], memory with instructions) for wireless communications at a wireless device (Airbiquity, Pg 9 [0036], an IBS modem device for wireless telecommunications), the code comprising instructions executable by a processor to: operate in a first mode in a wireless network over a radio frequency (Airbiquity, [0023] the IBS operates packet data over a wireless voice channel)
receive a signal indicating that a value of the radio frequency spectrum band has satisfied a threshold value (Airbiquity, [0028] Pg 6, a control signal 17 indicates that the amount of errors (value) in the wireless channel has met a threshold); and 
switch, based at least in part on the signal indicating that the value has satisfied the threshold value, from the first mode to a second mode for wireless communications in the wireless network (Airbiquity, [0028] Pg 6, switching, based on the threshold being met, to a different modulation scheme), wherein a first length of a first synchronization signal block associated with the first mode is shorter (Airbiquity, [0026][0028] the synchronization pattern (synchronization signal) length is greater with the second modulation scheme) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Airbiquity as applied to claims above, and further in view of Makki et al (US PGPUB: 2019/0253136).

As to claim 2, Airbiquity teaches a wireless network (Airbiquity, [0028], wireless channel communications).
Airbiquity does not explicitly teach wherein the wireless network comprises an integrated access and backhaul (IAB) network.
	However, Makki teaches wherein the wireless network comprises an integrated access and backhaul (IAB) network (Makki, [0004], integrated access and backhaul network as part of wireless networks).


As to claim 3, the combination of Airbiquity and Makki teaches further comprising: performing wireless backhaul communications with a second wireless device of the IAB network according to the second mode (Makki, [0004] [0009-0010], the device (UE) performs backhaul transmissions with an AP) (Airbiquity, [0023], the IBS modem (device) communicates with remote server (second device)).

As to claim 4, the combination of Airbiquity and Makki teaches further comprising: performing wireless backhaul communications with a third wireless device of the IAB network according to the first pathloss mode or the second pathloss mode (Makki, [0028-0029], the IAB backhaul links communicate with multiple AP’s (third device) according to the scheme selected).

As to claim 5, the combination of Airbiquity and Makki teaches wherein the value comprises a pathloss value and the threshold value comprises a threshold pathloss value (Airbiquity, [0028], errors from false or missed detections on the receive side (path loss). The threshold is for errors (loss) being reached).

As to claim 17, Airbiquity teaches a wireless network (Airbiquity, [0028], wireless channel communications).
Airbiquity does not explicitly teach wherein the wireless network comprises an integrated access and backhaul (IAB) network.
(Makki, [0004], integrated access and backhaul network as part of wireless networks).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Airbiquity and Makki to use an IAB network because takes advantage of very wide bandwidths to provide high-rate data streams for everyone (Makki, [0004]).

As to claim 18, the combination of Airbiquity and Makki teaches wherein the processor and memory are configured to: perform wireless backhaul communications with a second wireless device of the IAB network according to the second mode (Makki, [0004] [0009-0010], the device (UE) performs backhaul transmissions with an AP) (Airbiquity, [0023], the IBS modem (device) communicates with remote server (second device)).

As to claim 19, the combination of Airbiquity and Makki teaches wherein the processor and memory are configured to: perform wireless backhaul communications with a third wireless device of the IAB network according to the first pathloss mode or the second pathloss mode (Makki, [0028-0029], the IAB backhaul links communicate with multiple AP’s (third device) according to the scheme selected).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Airbiquity as applied to claims above, and further in view of Jo et al (US Pat: 9319886).

As to claim 12, Airbiquity teaches different bandwidths in different modes (Airbiquity, [0026] [0028], switching to different modulation frequencies).

However, Jo teaches wherein a first bandwidth associated with the first mode is wider than a second bandwidth associated with the second mode. (Jo, Claim 1, switching between heterogeneous communication schemes where one bandwidth is wider or narrower than the other).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Airbiquity and Jo to use wider and narrower bands because it allows for use in an area where multiple types of systems exist (Jo. Col 2 L 36-53).

As to claim 27, Airbiquity teaches different bandwidths in different modes (Airbiquity, [0026] [0028], switching to different modulation frequencies).
Airbiquity does not explicitly teach wherein a first bandwidth associated with the first mode is wider than a second bandwidth associated with the second mode.
However, Jo teaches wherein a first bandwidth associated with the first mode is wider than a second bandwidth associated with the second mode. (Jo, Claim 1, switching between heterogeneous communication schemes where one bandwidth is wider or narrower than the other).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Airbiquity and Jo to use wider and narrower bands because it allows for use in an area where multiple types of systems exist (Jo. Col 2 L 36-53).

Claims 13, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Airbiquity as applied to claims above, and further in view of Jeon et al (US PGPUB: 2018/0324853).

As to claim 13, Airbiquity teaches a first and second mode transmission.

However, Jeon teaches a first beam width associated with the first mode is narrower than a second beam width associated with the second mode (Jeon, [0242], switching from a first mode with a narrow beam to a wide beam).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Airbiquity and Jeon because it allows for efficiency in multicarrier communication systems (Jeon, [0047]).

As to claim 28, Airbiquity teaches a first and second mode transmission.
Airbiquity does not explicitly teach wherein a first beam width associated with the first mode is narrower than a second beam width associated with the second mode.
However, Jeon teaches a first beam width associated with the first mode is narrower than a second beam width associated with the second mode (Jeon, [0242], switching from a first mode with a narrow beam to a wide beam).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Airbiquity and Jeon because it allows for efficiency in multicarrier communication systems (Jeon, [0047]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Airbiquity as applied to claims above, and further in view of Nammi et al (US PGPUB: 2019/0260495).

As to claim 14, Airbiquity teaches a radio frequency spectrum band.
Airbiquity does not explicitly teach wherein the radio frequency spectrum band comprises an unlicensed radio frequency spectrum band.
(Nammi, [0089], unlicensed radio frequency communication used in adaptive modulation schemes).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Airbiquity and Nammi to use unlicensed bands because it is a well-known technology for being used with voice communication over wireless networks (Nammi, [0089]).

As to claim 15, Airbiquity teaches a wireless network.
	Airbiquity does not explicitly teach wherein the wireless network comprises a millimeter wave wireless network.
	However, Nammi teaches wherein the wireless network comprises a millimeter wave wireless network (Nammi, [0036], mmwave wireless network).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Airbiquity and Nammi to use mmwave bands because it is a well-known technology for being used with voice communication over wireless networks that allows for large scale special multiplexing (Nammi, [0089]).

Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469